NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ANTHONY R. ALONZO,
                    Petitioner,
                           v.
     DEPARTMENT OF VETERANS AFFAIRS,
               Respondent.
              __________________________

                      2012-3010
              __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. SF0752100202-I-1.
              __________________________

                 Decided: June 6, 2012
              __________________________

   ANTHONY R. ALONZO, of Alturas, California, pro se.

    RYAN M. MAJERUS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were STUART F. DELERY, Acting Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and KIRK
MANHARDT, Assistant Director.
               __________________________
ALONZO   v. DVA                                           2


 Before RADER, Chief Judge, LOURIE, and WALLACH, Cir-
                      cuit Judges.
PER CURIAM.
    Anthony R. Alonzo appeals from the decision of the
Merit Systems Protection Board (“the Board”) denying his
petition for review and adopting, as modified, the initial
decision of the administrative judge (“AJ”) as the Board’s
final decision. Alonzo v. Dep’t of Veterans Affairs, No. SF-
0752-10-0202-I-1 (M.S.P.B. Aug. 18, 2011) (“MSPB Final
Decision”). We affirm.
                       BACKGROUND
    Mr. Alonzo, a preference-eligible veteran, was a social
worker at the Department of Veterans Affairs (“VA”) at a
GS-11 level, before his disability retirement on October 6,
2000. Mr. Alonzo provides this court with documentation
from 1996 through 2000 as what he says is evidence of the
intolerable working conditions and unlawful discrimina-
tion 1 that led to his disability and the VA’s failure to
provide reasonable accommodation. 2
    On March 24, 2000, Mr. Alonzo requested reasonable
accommodation for disability; his doctor also provided a
letter recommending transfer to a less stressful work
environment. In July 2000, Mr. Alonzo’s doctor submitted

    1   Between 1996 and 1998, Mr. Alonzo filed four
formal complaints of discrimination, alleging multiple
instances of discrimination and retaliation. These actions
were brought before the Equal Employment Opportunity
Commission, appealed to the U.S. District Court of Cali-
fornia, and the U.S. Court of Appeal for the Ninth Circuit,
which affirmed the district court’s decision to grant sum-
mary judgment on all of the claims in favor of the VA.
   2    Mr. Alonzo has been treated for stress related is-
sues at Kaiser Permanente Medical Center since 1996.
3                                             ALONZO   v. DVA


a document titled “Medical Documentation for Disability
Retirement,” stating that Mr. Alonzo suffered from nu-
merous medical conditions and stating that these condi-
tions would interfere with his ability to carry out his work
responsibilities. On August 8, 2000, Mr. Alonzo submit-
ted an application for disability retirement. On that
application, an agency Employment Relations Specialist
wrote that “[a]ccommodation and reassignment are not
options due to medical condition. [Mr. Alonzo] suffers
from severe, constant fatigue to [sic] renal insufficiency,
anemia, and cardiac status and unable to continue in
direct patient care.” Appendix at A76. The Office of
Personnel Management approved Mr. Alonzo’s application
for retirement, and he separated from the VA on October
6, 2000.
     Mr. Alonzo filed a petition on December 1, 2009, alleg-
ing he was discriminated against and “forced to retire in
2000 due to intolerable working conditions and unlawful
discrimination that made him totally disabled.” MSPB
Final Decision at 2 (citations and quotations omitted).
The AJ dismissed the appeal, reasoning that the Board
lacks jurisdiction over Mr. Alonzo’s claim for constructive
removal and that Mr. Alonzo failed to prove there was an
available accommodation or that the agency improperly
failed to provide an accommodation. However, in the final
order, the Board determined that it had jurisdiction in
“some cases, . . . such as the appellant’s, that he was
forced into an involuntary disability retirement on the
basis of intolerable working conditions.” MSPB Final
Decision at 5. The Board held that Mr. Alonzo’s claims
that intolerable working conditions and a hostile work
environment forced him to retire were barred under res
judicata and collateral estoppel. The Board rejected Mr.
Alonzo’s assertion that failure to grant his 1996 request
for accommodation was a continuing violation that forced
ALONZO   v. DVA                                            4


him to take disability retirement in 2000, because it did
not form the basis of his removal. The Board denied Mr.
Alonzo’s petition for review for the AJ’s decision, conclud-
ing that “there is no new, previously unavailable, evi-
dence and that the administrative judge made no error in
law or regulation that affects the outcome.” Id. at 9. We
have jurisdiction over Mr. Alonzo’s appeal pursuant to 28
U.S.C. § 1295(a)(9) (2006).
                        DISCUSSION
    The scope of our review in an appeal from the Board is
limited. We must affirm the Board’s decision unless we
find it to be “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c) (2006).
    Mr. Alonzo alleges that the VA failed to reasonably
accommodate him and claims that he was qualified for
vacant positions that were available in 2000. In order to
establish a claim of involuntary disability retirement, the
claimant must prove that there was an accommodation
available prior to his separation that would allow him to
keep working and that the agency refused to provide him
with an accommodation. Benavidez v. Dep’t of Navy, 241
F.3d 1370, 1375 (Fed. Cir. 2001) (affirming the Board’s
decision using this criterion). Mr. Alonzo did not submit
any new evidence of other vacancies that were not already
considered by the Board. See MSPB Final Decision at 9
(Mr. Alonzo “failed to demonstrate that he was qualified
for and able to perform the essential duties of the GS-11
position in question or any other vacant position avail-
able”). The Board relied upon evidence indicating that
Mr. Alonzo could not be accommodated due to the severity
of his condition, and indeed, the record shows he used 200
5                                           ALONZO   v. DVA


hours of advance sick leave and 183 hours of donated
leave prior to his October 2000 separation. The Board’s
decision is supported by substantial evidence.
    Mr. Alonzo argues that he was not provided his rights
under the Veterans Employment Opportunity Act, but
presents no evidence that he exhausted his administra-
tive remedies by filing a claim with the Department of
Labor, nor does he specify what rights he was denied.
Therefore, we are unable to review these claims.
    Mr. Alonzo also asserts that the VA failed to accom-
modate him by placing him in available positions from the
time he informed them of his medical problems in 1996
until his ultimate separation in 2000. However, as the
Board found, any failure by the agency to accommodate
him beginning in 1996 is not the subject of his appeal.
MSPB Final Decision at 8. In his application for retire-
ment, Mr. Alonzo indicated he became disabled in July
1999, and before the AJ he testified that he felt his re-
tirement became involuntary after the VA failed to re-
spond to his request in March 2000. Mr. Alonzo’s claims
of failure to accommodate him prior to his March 2000
request are therefore not relevant to this appeal.
     Mr. Alonzo contends that the agency and courts con-
tinue to ignore the evidence and legal precedent support-
ing his claims.      However, the AJ and the Board
thoroughly considered the evidence relevant to the issues
properly before them and determined that Mr. Alonzo
“failed to prove that there was an accommodation avail-
able that would have allowed him to continue his em-
ployment, or that the agency improperly failed to provide
such accommodation.” Alonzo v. Dep’t of Veterans Affairs,
No. SF-0752-10-0202-I-1 at 12 (M.S.P.B. April 19, 2010).
ALONZO   v. DVA                                       6


                     CONCLUSION
    For the reasons discussed above, we affirm the final
decision of the Board.

                       AFFIRM